DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered. 
Election/Restrictions
In the reply filed on April 23, 2020, Applicant elected (with traverse) Group I, drawn to an apparatus for loading tools into a milling machine, and including claims 1-7, in the reply filed on April 23, 2020 is acknowledged.  
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 23, 2020. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
claim 1, line 11, it appears that “the stabilize member” should be –the stabilizer member--.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1605150 A (hereinafter, GB ‘150). 
A discussion follows on one (or more) interpretation(s) of the reference with respect to the present claims.  Note that such is not the only interpretation of the reference that is applicable to various ones of the present claims, but is merely one example of an applicable interpretation(s).  
GB ‘150 teaches an apparatus for loading tools 14 into a numerically controlled machine tool that includes a work table 1 for carrying a component 3 to be machined, a portal frame 4, and a machining head 5 that includes a tool spindle 28, which tool spindle 28 receives cutting tools 14.  See Figures 1-2 and at least page 1, lines 8-21 and 64-82, as well as page 2, lines 31-63 and 72-77, for example.  Thus, the machine tool is considered a “milling” machine, at least because it includes a tool spindle 28 for receiving cutting tools for performing cutting operations on a workpiece 3.  The apparatus includes a base platform, such as, for example, 8, that is configured to rest on table 1 of the milling machine.  See Figures 1-2 and also page 2, lines 20-34, for example.
Additionally, the apparatus includes a support column, such as, for example, column 7, or alternatively, column 7+10.  The support column includes a vertical “slit” (labeled in the annotated reproduction of Figure 2 below as Q1) into which adjusting screw 18 is threaded (see Figure 2), which vertical slit extends lengthwise in the vertical direction (see Figure 2).  

[AltContent: textbox (Q2)][AltContent: connector][AltContent: ][AltContent: textbox (One example of vertical slit Q1)][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    673
    487
    media_image1.png
    Greyscale

Additionally, regarding the alternative interpretation in which the column includes elements 7+10, it is noted that the column 7+10 includes plural vertical “slits” (that receive bolts 12; see Figure 2 and page 1, lines 94-97, for example), one of which is labeled above as Q2, in addition to the vertical slit Q1.  
claim 4) that is disposed adjacent to the aforedescribed vertical “slits” Q1, Q2 (see Figure 2).  The stabilizer member 17 is configured to apply an upward biasing force in the vertical direction (see Figure 2 and page 2, lines 3-11 and 48-64, for example).  Additionally, holding member, such as 11 and/or 13 is (ultimately, via intervening structure) “slidably coupled with” the aforedescribed vertical slit Q1.  In particular, see page 1, lines 94-97, page 2, lines 3-11, as well as at least page 2, lines 48-66 and claim 1 of the reference, for example, noting the vertical/sliding movement of 11/13 relative to 7 that is described, and see Figure 2, noting that 11/13 is at least ultimately coupled to the slit via adjusting screw 18, for example.  Additionally/alternatively, note that rotation of 18 (which contacts the slit) results in vertical sliding of 11/13 (page 2, lines 35-38, for example) relative to column 7 (or column portion 7 re column 7+10) in a limited capacity.  Additionally, note that the holding member 11/13 is “slidably coupled” to slits Q2, given that rotation of threaded bolts 12 will inherently cause/facilitate vertical sliding of 11 relative to 10.  See Figure 2 and page 1, lines 94-97.  
The holding member 11 and/or 13 is supported by the upward biasing force of the stabilizer member 17 (page 1, lines 94-97, page 2, lines 3-11, and page 2, lines 48-64, for example), and furthermore, the holding member 11 and/or 13 extends horizontally from the support column 7 or 7+10 (see Figure 2) to hold a tool holder (of tool 14; see the tool holder flange 16 and the tool holder taper shank indicated at 31 in Figure 2) such that a longitudinal axis of the tool holder is upright (see Figure 2) for loading the tool holder with assistance of the upward biasing force (of spring 17) into the spindle 28 of the milling machine (see Figure 2, as well as at least page 2, lines 3-11, page 2, lines 42-72 and claim 1 of the reference, for example).  
claim 5, the holding member 11 includes a platform with a circular indentation 15 configured to support the flange 16 of the tool holder.  See Figures 2, 1, and page 1, line 94 through page 2, line 3. 
Regarding claim 6, GB ‘150 explicitly teaches that the base platform 8 is configured to couple (via T-bolts and nuts 24) with slots in the table 1 of the milling machine, to secure the apparatus with the table 1.  See Figures 1, 2, and 4, as well as at least page 2, lines 20-30 and page 1, lines 90-94, for example.  
Regarding claim 7, the base platform 8 “positions” with respect to the table 1 via a “datum”, as broadly claimed, such as, for example, one of the T-slots in the table 1, for example (see Figures 2, 4, and page 2, lines 20-30), or such as any of the markings of grid pattern 26 (Figure 4, page 2, lines 20-30), or such as setting mark 27 (Figure 4, page 2, lines 20-30), or such as any other frame of reference of either table 1 or base platform 8, for example.  
Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1605150 A (hereinafter, GB ‘150) as applied to at least claim 1 above.
GB ‘150 teaches all aspects of the presently-claimed invention as were described in the above rejection(s) based thereon.
However, while GB ‘150 teaches a stabilizer member in the form of a coil spring 17, GB ‘150 does not explicitly teach a stabilizer member that is a “pneumatic actuator configured to apply the upward biasing force to the holding member”.  
However, Examiner takes Official Notice that the use of pneumatic springs is well-known, and furthermore, that such is a well-known functional equivalent to a coil spring.

Particularly regarding claim 3, note that given that the biasing force of the spring 17, and thus, of the functionally-equivalent pneumatic spring substituted therefor, is an upward biasing force, it is inherent that the weight of the tool holder (including at least 31/16, for example), which is a downward force (due to gravity) will “oppose” the upward biasing force (i.e., since the biasing force is an upward force, and the weight or gravitational “force” of the tool holder is a downward force).  
Response to Arguments
Applicant’s arguments (submitted 2/9/2021) with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s request (on page 8 of the reply filed 2/9/2021) for the rejoinder of the withdrawn claims is noted.  However, at this time, no elected claims are being indicated as allowable.  Should any claims be allowed in the future, a determination will be made at that time 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Regarding FR 2555927, attention is particularly directed to Figures 1-2, 4, and especially Figure 6 (see the spring 24 in Figure 6 for biasing element 14, and the tool holder 7 held thereby, upwardly).  Attention is also directed to U.S. Patent Application Publication No. 2017/0361410 to Sato, particularly Figures 5, 3, and 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D. Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
1000.




/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
March 9, 2021